Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “parameter of the food item at the time” without antecedent basis for “the time.”  Further, it is unclear whether this recitation of “time” refers to the previously recited “first event time” or a different time.  The scope of Claims 1 and 15 is therefore unclear.  Accordingly, Claims 1 and 15 are rejected as indefinite.  Claims 2-17 depend on Claim 1 and are therefore also rejected as indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
a food package system comprising a food item server device, the food item server device comprising an interface, a memory, and one or more processors, wherein the food item server device is configured to:
obtain a food item identifier indicative of a food item; obtain first event data associated with the food item identifier, wherein the first event data is associated with a first event and is indicative of a first event type and a first event time of the first event; determine a first value of a food status parameter of the food item at the time of the first event; determine a first value of a food status parameter of the food item at the time of the first event; estimate, based on a model for the food status parameter of the food item, a primary value of the food status parameter of the food item, the model having the first event type and the first event time as input; and output the primary value of the food status parameter.  
The recited limitations cover performance that, under the broadest reasonable interpretation, amount to subject matter that may be performed in the mind, but for the recitation of generic computer components.  That is, other than reciting “server device,” “processors,” “memory,” and “interface” nothing in the claims preclude the steps from practically being performed in the mind (or with pen and paper as per the October 2019 Update).  For example, but for the recited elements, the limitations in the context of this claim encompass determining and estimating food qualities to generate values for the identified food.  Accordingly, the claim recites an abstract idea.
The abstract idea is not integrated into a practical application.  As stated above, the claims recite the additional elements of “server device,” “processors,” “memory,” and “interface” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of identifying and determining data), add insignificant extra-solution activity to the abstract idea (i.e. obtaining data), and generally link the use of the judicial exception to a particular technological environment or field of use (computer technology) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to determine and monitor food qualities.  Accordingly, these additional elements do not 
               The additional elements identified in the claims are not sufficient to amount to significantly more than the abstract idea.  Processors for executing steps and storage features (i.e. a memory) have been rendered insufficient to add significantly more to the ineligibility of a claim.  Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347, 2358-59, (2014).  Server devices for sending, receiving, collecting and displaying data act as generic computers performing routine functions and are therefore also insufficient to overcome the abstract idea.  Alice, 134 S. Ct. at 2347.  Obtaining data as claimed is further directed towards mere data gathering (MPEP 2106.05 (g))), and thus, amounts to routine and conventional practices.  Moreover, applying generic components for conventional activity such as collecting data to a food monitoring field does not overcome the rejection in light of MPEP 2106.05 (g) (h) (Extra Insignificant Extra-Solution Activity and Field of Use and Technological Environment).  The Federal Circuit has analyzed interfaces for devices, and has found that remotely accessing information through an interface without any description as to how the interface and elements accomplish the result of retrieving previously inaccessible information is insufficient to offer inventive concept.  MPEP 2106.05 (f).  Similarly, graphical interface displays for displaying generated or retrieved information have been insufficient to demonstrate significantly more to a claim as seen in Affinity Labs.  MPEP 2106.05 (h).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claim 15 is therefore ineligible.  
Claim 1 recites substantially similar limitations and elements to those of Claim 15.  The analysis for Claim 15 therefore applies equally to Claim 1.  Accordingly, Claim 1 is ineligible.  
Dependent claims 2-11, 13-14, and 16-17 do not add “significantly more” to the eligibility of Claim 1, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  The elements as discussed above fail to provide significantly more to 2-11, 13-14, and 16-17 are ineligible.  
Dependent Claim 12 recites the additional element transmitting the primary value to an external electronic device.  Sharing data amounts to mental concepts but for the recitation of external components (i.e. electronic device).  An electronic device for receiving food values does not integrate the abstract idea into a practical application.  Namely, the electronic device is recited at a high level of generality and merely links the abstract idea of sharing data for food monitoring to a technical (computer) field.  Further, the electronic device for receiving food value data does not amount to significantly more than the abstract idea.  As discussed, above, devices for sending, receiving, and displaying data amount to generic components performing routine, conventional, and well-understood activity, and therefore is not sufficient to provide inventive concept.  MPEP 2106.05.  Even when viewed as an ordered combination, there is no indication of “significantly more” than when the elements are considered individually.  Accordingly, there is no indication of inventive concept, and Claim 12 is therefore ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 20130214938) in view of Bose et al. (U.S. Patent Application Publication No. 20160196527).  

	As per Claim 1, Kim et al. disclose a method, performed by an electronic device, for food item monitoring (Kim et al. disclose a method and system for monitoring food quality (FIG. 3) [0002]), the method comprising:
	obtaining a food item identifier indicative of a food item (Kim et al. disclose a barcode and/or a sensor tag for providing a name of a food item [0053-0056]);
	obtaining first event data associated with the food item identifier, wherein the first event data is associated with a first event and is indicative of a first event type and a first event time of the first event (Kim et al. disclose initializing transport (a first event) and collecting environmental data (first event data) indicative of the environment at the start of transport (first event type) and a time value for sensing environmental data [0088] and wherein the data is collected via the sensor tag [0088] (i.e. associated with the food item identifier).  See also [0091] [0095] [0102].);
	determining a first value of a food status parameter of the food item at the time of the first event (Kim et al. disclose calculating a quality index for each individual quality analysis item of the food and a 
	estimating, based on a model for the food status parameter of the food item, a primary value of the food status parameter of the food item, the model having the first event, and the first event time as input (Kim et al. disclose predicting an expiration date and quality index based at least on collected data (FIGs. 6 and 15)); and
	outputting the primary value of the food status parameter (FIGs. 6 and 15).  
	Kim et al. do not explicitly disclose a model including event type.  However, Bose et al. do teach event type in models to aid in monitoring food quality (FIGS. 7, 8).  Therefore, it would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. to include models with event type as seen in Bose et al. in order to accommodate integration of uncertain environmental conditions and to enable robust estimation in uncertainty [0032].  One having ordinary skill in the art would be motivated to make this modification in order to increase system flexibility, thereby increasing the usability and accuracy of data output, and thus enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  

	As per Claim 2, Kim et al. do not explicitly disclose but Bose et al. do teach the food item identifier is a unique identifier of a package associated with the food item [0151].  It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. to include the food item identifier is a unique identifier of a package associated with the food item as seen in Bose et al. in order to increase food data identification measures, thereby decreasing efforts in data accumulation, and thus decreasing time in facilitating food monitoring.  One having ordinary skill in the art would be motivated to make this modification in order to provide food data context, thereby increasing accuracy in food item monitoring, and thus enhance user satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  

	As per Claim 8, Kim et al. disclose obtaining third event data associated with the food item identifier (FIGS. 3, 5).  Kim et al. do not explicitly disclose but Bose et al. do teach wherein the third event data is associated with a third event and is indicative of a third event type and a third event time of the third event, and wherein the model for the food status parameter of the food item has the third event type and the third event time as input (Bose et al. teach event instances such as temperature checks and road condition checks (FIGs. 15, 16) and wherein sensor data is collected and associated with time data for modeling considerations [0071-0072].)
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. to with wherein the third event data is associated with a third event and is indicative of a third event type and a third event time of the third event, and wherein the model for the food status parameter of the food item has the third event type and the third event time as input as seen in Bose et al. in order to accommodate integration of uncertain environmental conditions and to enable robust estimation in uncertainty [0032].  One having ordinary skill in the art would be motivated to make this modification in order to increase system flexibility, thereby increasing the usability and accuracy of data output, and thus enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  

	As per Claim 9, Kim et al. do not explicitly disclose but Bose et al. do teach the third event is a storage event indicative of storage of the food item (Bose et al. teach that the event instances may include sensor data within a package (FIG. 16) [0142]).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the third event of Kim et al. with storage event indicative of storage of the food item as seen in Bose et al. in order to accommodate integration of uncertain environmental conditions and to enable robust estimation in uncertainty [0032].  One having ordinary skill in the art would be motivated to make this modification in order to increase system flexibility, thereby increasing the usability and accuracy of 

	As per Claim 10, Kim et al. disclose obtaining a food status parameter identifier, and selecting the model for the food status parameter of the food item based on the food status parameter identifier (Kim et al. disclose using “firmness” for a melon among a plurality of possibilities for modeling the quality index [0128]).

	As per Claim 11, Kim et al. disclose obtaining a food item identifier comprises receiving a monitoring request comprising the food item identifier (Kim et al. disclose scanning the barcode to receive information about the food (FIG. 6) (Applicant’s specification discloses this example for a monitoring request.)).

	As per Claim 12, Kim et al. disclose outputting the primary value of the food status parameter comprises transmitting the primary value to an external electronic device (FIGs. 6 and 15).  

	As per Claim 13, Kim et al. disclose obtaining environment data indicative of an environment of the food item, and wherein the model for the food status parameter of the food item has the environment data as input (Kim et al. disclose predicting an expiration date and quality index based at least on collected environmental data (FIGs. 6 and 15)).

	As per Claim 14, Kim et al. disclose obtaining a time parameter, and wherein the model for the food status parameter of the food item has the time parameter as input (Kim et al. disclose predicting an expiration date and quality index based at least on collected time value data (FIGs. 6 and 15)).  

As per Claim 15, Kim et al. disclose a food package system comprising a food item server device, the food item server device comprising an interface, a memory, and one or more processors (FIG. 1), wherein the food item server device is configured to:
	obtain a food item identifier indicative of a food item (Kim et al. disclose a barcode and/or a sensor tag for providing a name of a food item [0053-0056]);
	obtain first event data associated with the food item identifier, wherein the first event data is associated with a first event and is indicative of a first event type and a first event time of the first event (Kim et al. disclose initializing transport (a first event) and collecting environmental data (first event data) indicative of the environment at the start of transport (first event type) and a time value for sensing environmental data [0088] and wherein the data is collected via the sensor tag [0088] (i.e. associated with the food item identifier).  See also [0091] [0095] [0102].);
	determine a first value of a food status parameter of the food item at the time of the first event (Kim et al. disclose calculating a quality index for each individual quality analysis item of the food and a total quality index based on the initial quality information on the food, the environmental factor value, and the detected time value [0114]);
	estimate, based on a model for the food status parameter of the food item, a primary value of the food status parameter of the food item, the model having the first event type and the first event time as input (FIGs. 6, 15); and
	output the primary value of the food status parameter (FIGs. 6, 15).  
Kim et al. do not explicitly disclose a model including event type.  However, Bose et al. do teach event type in models to aid in monitoring food quality (FIGS. 7, 8).  Therefore, it would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. to include models with event type as seen in Bose et al. in order to accommodate integration of uncertain environmental conditions and to enable robust estimation in uncertainty [0032].  One having ordinary skill in the art would be motivated to make this modification in order to increase system flexibility, thereby increasing the usability and accuracy of data output, and thus enhancing user 

	As per Claim 16, Kim et al. disclose an electronic device (FIG. 1) comprising:
	an interface (FIG. 1);
	one or more processors (FIG. 1);
	memory (FIG. 1); and
	Kim et al. in view of Bose et al. teach one or more programs stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for performing the method of claim 1 (Please see rejection and motivation for Claim 1).

	As per Claim 17, Kim et al. in view of Bose et al. teach a computer-readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by an electronic device comprising one or more processors, cause the electronic device to perform the method of claim 1 (Please see the rejection and motivation for Claim 1).  

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 20130214938) in view of Bose et al. (U.S. Patent Application Publication No. 20160196527) and Lagares-Greenblatt (U.S. Patent Application Publication No. 20180196401).  

As per Claim 3, Kim et al. do not explicitly disclose but Lagares-Greenblatt et al. do teach the first event is a packaging event indicative of packaging of the food item associated with the package (Lagares-Greenblatt et al. teach detecting that packages are unsealed and not resealed and considering the unsealed package and a temporal element in determining spoilage [0053] [0079]).
the first event is a packaging event indicative of packaging of the food item associated with the package as seen in Lagares-Greenblatt in order to provide means for identifying potentially exposed food items, thereby detecting accelerated aging of food products, and thus preventing or identifying spoilage instances.  One having ordinary skill in the art would be motivated to make this modification in order to provide further context for food items, thereby increasing accuracy in detecting conditions, and thus providing more exact predictions.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  

As per Claim 5, Kim et al. do not explicitly disclose but Lagares-Greenblatt et al. do teach obtaining package data of the package, and wherein the model for the food status parameter of the food item has the package data as input (Lagares-Greenblatt et al. teach detecting that packages are unsealed and not resealed and considering the unsealed package and a temporal element in determining spoilage [0053] [0079]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. with obtaining package data of the package, and wherein the model for the food status parameter of the food item has the package data as input as seen in Lagares-Greenblatt in order to provide means for identifying potentially exposed food items, thereby detecting accelerated aging of food products, and thus preventing or identifying spoilage instances.  One having ordinary skill in the art would be motivated to make this modification in order to provide further context for food items, thereby increasing accuracy in detecting conditions, and thus providing more exact predictions.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 20130214938) in view of Bose et al. (U.S. Patent Application Publication No. 20160196527) and Aklepi et al. (U.S. Patent Application Publication No. 20090303052).  

	As per Claim 4, Kim et al. do not explicitly disclose but Aklepi et al. do teach obtaining food batch data of the food item, and wherein the model for the food status parameter of the food item has the food batch data as input (Aklepi et al. teach identifiers to distinguish batches [0067] and using artificial intelligence (i.e. models) for food item monitoring [0025]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. with obtaining food batch data of the food item, and wherein the model for the food status parameter of the food item has the food batch data as input as seen in Aklepi et al. in order to permit tracing of food items, thereby decreasing efforts in food identification, and thus decreasing time in facilitating food monitoring.  One having ordinary skill in the art would be motivated to make this modification in order to provide further context for food items, thereby increasing accuracy in detecting conditions, and thus providing more exact predictions.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 20130214938) in view of Bose et al. (U.S. Patent Application Publication No. 20160196527) and Bernal et al. (U.S. Patent Application Publication No. 20160155328).  

	As per Claim 6, Kim et al. disclose obtaining second event data associated with the food item identifier (Kim et al. disclose collecting data recurrently throughout transport (FIGs. 3, 5)).  Kim et al. do not explicitly disclose but Bernal et al. do teach wherein the second event data is associated with a second event and is indicative of a second event type and a second event time of the second event, and wherein the model for the food status parameter of the food item has the second event type and the second event time as input (Bernal et al. disclose an ordering event indicative of a sale and a time of order [0031] [0066] used to estimate time for order preparation [0031]).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. with wherein the second event data is associated with a second event and is indicative of a second event type and a second event time of the second event, and wherein the model for the food status parameter of the food item has the second event type and the second event time as input as seen in Bernal et al. in order to accommodate a dynamic customer basis, thereby increasing transparency in ordering and providing food items, and thus decreasing delays.  One having ordinary skill in the art would be motivated to make this modification in order to increase system flexibility, thereby increasing the usability and accuracy of data output, and thus enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  

	As per Claim 7, Kim et al. do not explicitly disclose but Bernal et al. do teach the second event is a sale event indicative of sale of the food item to a consumer (Bernal et al. disclose a sale of a food item [0068]).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. with the second event is a sale event indicative of sale of the food item to a consumer as seen in Bernal et al. in order to accommodate a dynamic customer basis, thereby increasing transparency in ordering and providing food items, and thus decreasing delays.  One having ordinary skill in the art would be motivated to make this modification in order to increase system flexibility, thereby increasing the usability and accuracy of data output, and thus enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in monitoring food items.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.B./Examiner, Art Unit 3627                                                                                                                                                                                                        
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627